TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00150-CV


In re Joseph R. Willie, II, D.D.S., J.D. and Shalanda D. Moore, J.D.




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N
		Relators Joseph R. Willie, II, D.D.S., J.D. and Shalanda D. Moore, J.D. have
filed a petition for writ of mandamus to compel the trial court to vacate the portion of its
November 22, 2011 order titled "Order Requiring Turnover and Appointing Receiver and Master"
that appoints a Master in Chancery in the underlying proceedings.  We have reviewed the order, and
although paragraph 20 recites that the appointment of a Master is justified and that good cause exists
for such an appointment, the order contains no language, either in paragraph 20 or elsewhere, that
actually appoints a Master.  Paragraphs 21 and 22 of the order discuss the rights and duties of a
Master, but also contain no language appointing a Master in this case.  Accordingly, the petition for
writ of mandamus is denied.  Tex. R. App. P. 52.8(a).

						_____________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Rose
Filed:   March 23, 2012